Case 1:16-cv-23939-JG Document 111 Entered on FLSD Docket 02/14/2019 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                  CASE NO.: 16-cv-23939- GOODMAN
                                         [CONSENT CASE]
  DAWN DAWSEY,

          Plaintiff,

  v.

  CARNIVAL CORPORATION,
  STEINER TRANSOCEAN, LTD.,
  STEINER MANAGEMENT SERVICES, LLC,
  STEINER LEISURE LTD.,
  STEINER TRANSOCEAN US, INC., and
  JANE/JOHN DOE,

          Defendants.

                                                     /

                                       NOTICE OF SETTLEMENT

          Defendant, STEINER TRANSOCEAN, LTD.1 by and through undersigned counsel,

  hereby notifies the Court and all interested parties that the parties have agreed to a settlement of

  this matter with each of the Parties to bear their own attorneys’ fees and costs. The terms and

  conditions of the settlement are confidential. The Parties respectfully requests that this Court

  retain jurisdiction until such time as the settlement has been finalized, at which time the parties

  will submit a Joint Stipulation of Dismissal with Prejudice.


                                                     Respectfully submitted,

                                                     MASE MEBANE & BRIGGS P.A.
                                                     Attorneys for Defendant
                                                     2601 South Bayshore Drive, Suite 800

  1
    Defendant, Carnival Corporation is not part of this settlement agreement as it was previously granted summary
  judgment. [See Omnibus Order on Defendants’ Summary Judgment Motions, ECF No. 87].

                                                         1
                                          MASE MEBANE & BRIGGS
Case 1:16-cv-23939-JG Document 111 Entered on FLSD Docket 02/14/2019 Page 2 of 3
                                                             CASE NO.: 16-cv-23939- GOODMAN


                                                Miami, Florida 33133
                                                Telephone: (305) 377-3770
                                                Facsimile: (305) 377-0080

                                                By:     /s/ Caroline L. Milewski
                                                        CURTIS J. MASE
                                                        Florida Bar No.: 478083
                                                        cmase@maselaw.com
                                                        kfehr@maselaw.com
                                                        CAROLINE L. MILEWSKI
                                                        Florida Bar No.: 111665
                                                        cmilewski@maselaw.com
                                                        ctoth@maselaw.com
                                                        filing@maselaw.com

                                   CERTIFICATE OF SERVICE

         I hereby certify that on February 14, 2019, I electronically filed the foregoing document

  with the Clerk to the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record or pro se parties identified on the below Service List in

  the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically Notices of Electronic Filing.

                                                By:     /s/ Caroline L. Milewski
                                                        Caroline L. Milewski

                                        SERVICE LIST

                          Dawn Dawsey vs. Carnival Corporation, et al.
                               CASE NO.: 16-cv-23939-GOODMAN
                  United States District Court for the Southern District of Florida

  Michael A. Robb, Esq.
  Clark, Robb, Mason, Coulombe, Buschman & Charbonnet
  7501 Wiles Road, Suite 207
  Coral Springs, Florida 33067
  Tel: (954) 753-3902
  Fax: (954)753-3903
  mrobb@clarkrobb.com
  cscheuing@clarkrobb.com


                                                   2
                                      MASE MEBANE & BRIGGS
Case 1:16-cv-23939-JG Document 111 Entered on FLSD Docket 02/14/2019 Page 3 of 3
                                              CASE NO.: 16-cv-23939- GOODMAN


  Attorneys for Plaintiff

  19005/#1123




                                       3
                             MASE MEBANE & BRIGGS
